Citation Nr: 0739546	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and B.M.




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2006.  This matter was 
originally on appeal from May 2003 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Lincoln, Nebraska.

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by total 
occupational and social impairment.

2.  The veteran is service-connected for PTSD rated as 70 
percent disabling.

3.  The veteran's service-connected PTSD is shown to be 
productive of a disability picture that precludes him from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for 
service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2007).

2.  The criteria for the assignment of a TDIU rating have 
been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2006 Remand, the Appeals 
Management Center (AMC) obtained VA medical treatment records 
from Cheyenne VAMC and scheduled the veteran for a VA 
examination.  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's December 2006 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).





I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in September 2003 and March 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The September 2003 letter told him 
to provide any relevant evidence in his possession. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The March 2006 letter advised the veteran of 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
   
Although the March 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in [month/year].  

The veteran's service medical records, VA medical treatment 
records, and Social Security Administration (SSA) records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in October 2004 
and February 2007. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The February 2007 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2006).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 70 percent disability rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting; inability to establish and 
maintain effective relationships).  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The findings of record indicate that the veteran's PTSD 
symptoms match rating criteria for a 30 percent rating 
(depressed mood, chronic sleep impairment), criteria for a 50 
percent rating (disturbance of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships) and rating criteria for a 70 percent 
rating (suicidal ideation, near continuous depression, 
impaired impulse control, difficulty in adapting to stressful 
circumstances). 

VA outpatient treatment records from October 2003 to June 
2006 indicate that the veteran has at some point exhibited 
symptoms such as depression, constricted affect, suicidal 
ideation, nightmares, sleep impairment, irritability, anger, 
impaired impulse control, and avoidance of others.  Global 
Assessment Functioning (GAF) scores assigned during VA 
outpatient treatment from October 2003 to June 2006 range 
from 47 to 60.  

A VA examination was conducted in October 2004.  The veteran 
reported nightmares exacerbated when he watches military 
maneuvers of activity on television.  The veteran reported 
that he quit his job in November 2003 after he had a knife 
pulled on him by one of the workers where he was working.  He 
obtained a handgun permit and was worried that there would be 
a physical altercation but saw both his therapists and 
decided to quit the job, which he did.  The veteran reported 
that he continues to have difficulty being around people and 
prefers not to be in groups.  He reported that he usually 
stays in the car when his wife goes to the store.  They do 
not go to movies or restaurants.  The veteran reported that 
he stopped his medication when he got the flu and noticed a 
marked increase in irritability and in dream frequency and 
developed some suicidal ideation.  The veteran reported that 
since back on his medication, the symptoms remitted.  

Mental status examination demonstrated that the veteran had a 
one-day growth of beard.  The veteran related in a quiet but 
cooperative and friendly fashion.  The veteran was alert and 
oriented to person, place, and time.  His speech was logical 
without loose associations.  His affect was mildly 
constricted.  His mood was mildly depressed but not markedly 
so.  The examiner noted that, at one point, the veteran 
became a bit tearful when talking about how upset he was at 
the time that he quit his job.  The veteran denied current 
suicidal or homicidal ideation, hallucinations or delusion.  
The veteran's recent and remote memory were intact to current 
events and past history.

The examiner diagnosed PTSD, moderately severe and assigned a 
GAF of 55.   

A VA examination was conducted in February 2007.  The veteran 
reported that his health had deteriorated steadily over the 
few years prior to the examination.  The veteran reported 
that he had gone to work for Wal-Mart in 2004 and worked 
there for almost two years but that physical deterioration of 
his legs made it difficult to ambulate around the store.  The 
veteran reported that he "blacked out" one day, having 
chest pains, headaches, and an irregular heartbeat.  The 
veteran stated that at Wal-Mart he had emotionally "broke 
down" a few times having crying spells at work.  He stated 
that he had been sent home on several occasions and that he 
would stay home sometimes for two days at a time when he had 
crying spells.  The veteran reported that he last worked on 
August 16, 2005 when he was laid off.

Diagnoses of PTSD and major depressive disorder were 
rendered, and a GAF of 45 was assigned.  

As noted above, GAF scores assigned during VA outpatient 
treatment range from 47 to 60.  GAF scores of 55 and 45 were 
assigned at the VA examinations in October 2004 and February 
2007, respectively.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupation, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  

While the record indicates periodic fluctuation of PTSD 
symptoms and GAF scores, in whole, the veteran's, at his 
worst, has displayed symptoms indicative of deficiencies in 
occupational and social impairment in most areas specified by 
the rating schedule, including suicidal ideation, impaired 
impulse control, and difficulty in adapting to stressful 
circumstances.  In addition, the medical evidence indicates 
that the veteran has marked diminished interest and 
participation in significant activities.  

However, the veteran's symptoms do not approach the severity 
contemplated for the 100 percent rating.  As set forth above, 
the criteria for a 100 percent rating are met when the 
veteran experiences total occupational and social impairment, 
which is clearly not demonstrated in this case.  

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.    

Upon consideration of all of the relevant current evidence of 
record, the Board finds that the veteran's PTSD is not 
manifested by total occupational and social impairment.

Accordingly, the record does not support a grant of a 100 
percent rating for PTSD. 

III.	TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 4.16(a) (2007).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable. 38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the veteran's TDIU claim was received by the RO 
in June 2003.  The veteran is eligible to receive TDIU 
benefits as he is service-connected for PTSD rated as 70 
percent disabling. 38 C.F.R. §§ 4.16(a), 4.25 (2007).
  
Therefore, the determinative issue is whether the veteran is 
shown to be unable to secure and follow a substantially 
gainful occupation because of his service-connected 
disabilities.

Records show that the veteran was previously employed as a 
dock worker from February 1988 until June 1999, as a forklift 
driver from December 1999 to June 2003.  A February 2007 VA 
examination report noted that the veteran reported that he 
quit his job after feeling threatened by co-workers when they 
had developed a conflict based at least in part on ethnic 
difference.  The veteran indicated that he felt threatened by 
his co-workers, that he armed himself with a pistol.  On the 
day before Thanksgiving he decided not to return to work 
because he did not want to get into a violent confrontation.

The veteran testified before the Board in July 2006 that he 
was fired most recently from Wal-mart.  A February 2007 VA 
examination report indicates that the veteran reported that 
he had gone to work at Wal-Mart in 2004 as a dairy department 
manager in the grocery store and had last worked on August 
16, 2005.
  
The February 2007 VA examiner noted that a review of the 
veteran' claims file and treatment notes indicate that his 
depression had been worsening over time and that the doses of 
medications he had been provided had also increased.  The 
examiner noted that the veteran's GAF scores had been 
consistently at roughly the border of what is considered 
employability (less than 50), and that the most recent GAF 
score was 50.

The examiner stated that the veteran continued to endure 
symptoms of PTSD basically consistent with those reported 
during an October 2004 VA examination, and that the veteran 
indicated that his depressive symptoms had increased over 
that period of time.  The examiner noted that the symptoms 
endorsed by the veteran that were exclusive to PTSD included 
nightmares, exaggerated startle response, distinct 
physiological and psychological responses to cues of his 
wartime experiences and symptoms that the veteran identified 
that were exclusive to his major depressive disorder included 
hopelessness, poor motivation, suicidal thoughts and 
depressed mood.  The examiner noted that the veteran endured 
symptoms that were shared by both disorders included 
disturbed sleep, irritability, aconcentration, and anhedonia.

The examiner stated, "Psychiatric disorders found present 
with this veteran included [PTSD] and major depressive 
disorder.  The veteran's [PTSD] symptoms have worsened at 
least slightly since his last prior evaluation [in October 
2004].  This was in response to cues that included such 
things as news reports of the war in Iraq.  The veteran's 
major depressive disorder had deteriorated considerably since 
the last prior evaluation.  The veteran's physical health had 
also deteriorated considerably as he had developed neuropathy 
in his legs and it was painful for him to ambulate.  It was 
likely that the veteran's [PTSD] contributed to his 
depressive disorder, and it was also likely that the 
deterioration of his physical functioning contributed to his 
depressive disorder.  The veteran's depression had 
deteriorated to the point where it was likely that he would 
be emotionally labile and would have crying spells and 
periods of hopelessness that would interfere with his ability 
to maintain employment.  Thus, the veteran's major depressive 
disorder more likely than not rendered him to be 
unemployable.  It was as least as likely as not that the 
veteran's [PTSD] contributed as much to the veteran's 
depressive symptomatology as did the deterioration in his 
health.  There is obviously a complicated interaction between 
these disorders, and each condition ([PTSD], depression, and 
the deterioration of the veteran's physical conditions) 
contributed to each other.  Depression and [PTSD] share many 
symptoms and thus it is not possible to reliably distinguish 
between their impact; it is likely that the veteran's [PTSD] 
and depression are manifestations of similar underlying 
processes."

The Board notes that the RO denied the veteran's claim for 
TDIU most recently in an August 2007 Supplemental Statement 
of the Case.  The RO stated that the evidence showed that 
although his PTSD symptoms may have contributed to worsening 
of depression, it was not the only cause as the Major 
Depressive Disorder and physical impairments may have also 
impacted his employability status.  The RO summarized that 
the evidence showed that he was not unemployable solely due 
or as the result of service-connected disability.

However, because service-connected PTSD and nonservice-
connected major depressive disorder cannot be separated, the 
Board must consider all depression to be service-connected 
for purposes of establishing TDIU.  Mittleider v. West, 11 
Vet. App. 181 (1998) (where manifestations of a service-
connected disability cannot be separated from the 
manifestations of a nonservice-connected disability, all 
manifestations must be attributed to the service-connected 
condition).

Based upon this opinion, the Board finds that it is at least 
as likely as not that the veteran is unemployable as a result 
of his service-connected disability. Therefore, in resolving 
all doubt in the veteran's favor entitlement to TDIU is 
warranted.


ORDER

Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD is denied.

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


